Citation Nr: 0617132	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  03-03 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD) from December 27, 
1999 to May 19, 2003.

2.  Entitlement to a rating higher than 70 percent for PTSD 
from May 20, 2003 to September 29, 2004.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active military service from September 1968 
to February 1971.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from September 2000, August 2002, July 2003, 
and January 2006 decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  The 
September 2000 RO decision granted the veteran's claim for 
service connection for PTSD and assigned an initial 
10 percent rating retroactively effective from December 27, 
1999, the date of receipt of his claim for this condition.  
The August 2002 RO decision increased the rating to 30 
percent, also effective December 27, 1999.  And the more 
recent July 2003 RO decision again increased the rating - 
this time to 70 percent, but with a different effective date 
of May 20, 2003, the date of a VA examination.  He appealed 
for higher initial ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

In July 2005, the Board remanded the veteran's PTSD rating 
claim to the RO (via the Appeals Management Center (AMC)) for 
further development and consideration.  The Board also 
remanded an additional, inferred, inextricably intertwined 
claim for a TDIU.  After completing the requested 
development, the RO (AMC) issued the January 2006 decision 
granting a 100 percent rating for the PTSD effective 
September 30, 2004, since that was when the veteran retired 
at least in part as a result of the severity of this 
condition.  The contemporaneous supplemental statement of the 
case (SSOC) denied his TDIU claim as now moot.



In an even more recent February 2006 statement from the 
veteran's representative, on VA Form 646, they continue to 
appeal for higher ratings for the PTSD for the immediately 
preceding periods when the veteran did not have the maximum 
100 percent rating (i.e., when he only had a 30 percent 
rating, then 70 percent).  See AB v. Brown, 6 Vet. App. 35, 
39 (1993) (even if a rating is increased during the pendency 
of an appeal, a veteran is presumed to be seeking the highest 
possible rating unless he expressly indicates otherwise).  
They also continue to appeal for a TDIU for these preceding 
periods.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims for higher ratings for his PTSD and a 
TDIU and apprised of whose responsibility - his or VA's, it 
was for obtaining the supporting evidence, and all relevant 
evidence necessary for an equitable disposition of these 
claims has been obtained.

2.  From December 27, 1999 through May 19, 2003, the 
veteran's PTSD caused occupational and social impairment due 
to such symptoms as:  intrusive thoughts, flashbacks, 
nightmares, and irritability, but he did not have impaired 
thought processes, suicidal or homicidal ideation, or 
hallucinations and delusions.

3.  From May 20, 2003 through September 29, 2004, the 
veteran's PTSD caused occupational and social impairment due 
to irritability, social avoidance and isolation, hyperstartle 
response, hypervigilance, impaired sleep, and a flattened 
affect, but his PTSD did not cause suicidal or homicidal 
ideation, obsessive rituals, impaired thought processes, 
delusions or hallucinations, disorientation, or neglect of 
personal appearance and hygiene.

4.  Since the veteran was granted a 100 percent rating for 
his PTSD, the maximum possible, effective September 30, 2004, 
there is no remaining case or controversy concerning his 
purported entitlement to a TDIU because he cannot 
concurrently receive this benefit.


CONCLUSIONS OF LAW

1.  The criteria are met for higher initial rating of 50 
percent for the PTSD for the period from December 27, 1999 
through May 19, 2003.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.126, 4.130, Diagnostic Code 9411 (2005).

2.  The criteria are not met for a rating higher than 70 
percent for the PTSD for the period from May 20, 2003 through 
September 29, 2004.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.126, 4.130, Diagnostic Code 9411 (2005).

3.  Because the veteran has the maximum 100 percent rating 
for his PTSD as of September 30, 2004, the issue of his 
entitlement to a TDIU has become moot, and the Board has no 
jurisdiction to adjudicate the merits of this issue.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2005).  Green v. West, 11 Vet. App. 472, 476 (1998); 
VAOPGCPREC 6-99 (June 7, 1999); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Higher Ratings for the PTSD

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  



VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held that VCAA notice, as required by 38 
U.S.C.A. § 5103, to the extent possible, must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
See, too, Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 
5, 2006).

Recently, in Dingess v. Nicholson, the U. S. Court of Appeals 
for Veterans Claims (Court) addressed the applicability of 
the VCAA notice requirements to situations, such as in this 
case, where VA has granted service connection for a 
disability, but the veteran disagrees with the initial rating 
assigned.  Dingess v. Nicholson, Nos. 01-1917, 02-1506, 2006 
WL 519755 (Vet. App. March 6, 2003).  The Court found that 
the notice requirements are also applicable to the initial 
disability rating assigned.  Id. at *12.  Specifically, VA 
must notify the claimant that "should service connection be 
awarded, a schedular or extraschedular disability rating will 
be determined by applying relevant diagnostic codes in the 
rating schedule, found in Title 38, Code of Federal 
Regulations, to provide a disability rating from 0 percent to 
as much as 100 percent (depending on the disability involved) 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment."  Id.  



Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Id.  

Here, the veteran was provided VCAA notice in the August 2002 
statement of the case (SOC), in a September 2003 letter, and 
during his April 2005 hearing before the undersigned Veterans 
Law Judge (VLJ) of the Board.  These various modes of 
communication explained the type of evidence required to 
substantiate his claims for higher ratings for his PTSD and 
what evidence he was responsible for obtaining and what VA 
had done and would do in helping him obtain supporting 
evidence.  He also was sent another VCAA letter in August 
2005 providing a more detailed explanation of the type of 
evidence required to substantiate these claims.  The letter 
also clarified his and VA's respective responsibilities 
insofar as obtaining supporting evidence.

Also bear in mind that information provided the veteran in 
the August 2002 SOC, as well as in the more recent September 
2003 and August 2005 letters, discussed the method for 
obtaining an effective date after establishing his 
entitlement to service connection and for a particular rating 
assigned.  So he is not prejudiced by the Board proceeding 
with the issuance of a final decision at this juncture.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
See Dingess, 2006 WL 519755, at *12 ("Other statutory and 
regulatory provisions are in place to ensure that a claimant 
receives assistance throughout the appeals process.  ...To hold 
that section 5103(a) continues to apply after a disability 
rating or an effective date has been determined would 
essentially render sections 7105(d) [SOC provisions] and 
5103A [duty to assist provisions] and their implementing 
regulations insignificant and superfluous, thus disturbing 
the statutory scheme.")
 
There was no specific mention, per se, of the "fourth 
element" discussed in Pelegrini II, but the VCAA letters 
nonetheless explained that the veteran should identify and/or 
submit any supporting evidence.  This is sufficiently akin to 
asking that he submit any relevant evidence in his 
possession.  So a more generalized request with the precise 
language outlined in § 3.159(b)(1) would be redundant.  The 
absence of such a request is unlikely to prejudice him, and 
thus, the Board finds this to be harmless error.  
VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

The content of the VCAA notices therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).

The first VCAA notice, in August 2002, was after the RO's 
initial adjudication of the veteran's claims in September 
2000.  So this did not comply with the requirement that VCAA 
notice precede the initial RO adjudication.  But in Pelegrini 
II, the Court clarified that in cases, as here, where the 
VCAA notice was not issued until after the initial 
adjudication in question - because the VCAA did not yet 
exist when the RO initially adjudicated the claim, VA does 
not have to vitiate the initial decision and start the whole 
adjudicatory process anew.  Rather, VA need only ensure the 
veteran receives or since has received content-complying VCAA 
notice such that he is not prejudiced.  Here, the August 
2002, September 2003, April 2005, and August 2005 VCAA 
notices provided the veteran with ample opportunity to 
respond before his appeal was certified and re-certified to 
the Board.  That is to say, the RO has readjudicated his 
claims since providing content-complying VCAA notice.  He has 
not indicated that he has any additional relevant evidence 
which needs to be obtained.  In fact, when most recently 
responding to the AMC's inquiry concerning this, he stated in 
February 2006 that he did not want to wait the additional 60-
days before having his case returned to the Board, since he 
had no additional evidence to submit for consideration.

Consequently, the record has been fully developed, and it is 
difficult to discern what additional guidance VA could 
provide the veteran regarding what further evidence he should 
submit to substantiate his claims.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, as alluded 
to earlier, where, as here, an award of service connection 
for a disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson, 12 Vet. App. at 125-26 (1999).  
This, in turn, will compensate the veteran for times since 
the effective date of his award when his disability may have 
been more severe than at other times during the course of 
his appeal.



An April 2000 letter from T. D. Hermsen, M.S., indicates he 
assessed the veteran's PTSD symptomatology.  The veteran 
reported a history of two divorces and only seasonal 
employment, with numerous counseling sessions by his employer 
due to explosive, angry outbursts at the work site.  He also 
reported a history of alcohol abuse.  He was tearful when 
describing his war experiences.  Mr. Hermsen noted the 
veteran was not receptive to individual or group therapy for 
his PTSD or alcohol abuse, so his symptoms were not likely to 
improve.

The veteran was afforded a VA examination in connection with 
his initial claim for service connection in August 2000.  
According to the report of the evaluation, he worked 
seasonally as a firefighter for the Forest Service.  He 
indicated that his two marriages ended in divorce due to his 
abusive behavior and alcohol abuse.  He also indicated that 
he functioned best when he worked away from other people and 
that he tried to keep to himself.  He complained of 
nightmares, flashbacks, and intrusive memories.  Objective 
mental status examination disclosed he had good hygiene and 
grooming.  He was cooperative, and his speech was goal-
directed.  There was no evidence of depression or psychosis, 
but he appeared to be containing himself.  He was not 
suicidal or homicidal.  His memory was intact and his 
judgment was adequate.  The diagnoses were PTSD and alcohol 
abuse.  A Global Assessment of Functioning (GAF) score of 75 
was assigned, as he was able to maintain his job.

The veteran was afforded another VA examination in May 2003.  
The report of that evaluation shows he was over-controlled in 
his responses and spoke in a constricted fashion.  He 
described restless and troubled sleeping patterns, 
hypervigilance, hyperstartle response, and depression.  He 
reported having considered suicide, but indicated there was 
never an actual attempt.  He also reported that he had 
problems with his temper and that he drank excessively.  A 
letter from his supervisor at the Forest Service indicated 
his performance had waned during the previous few fire 
seasons, such that he had been relieved of all supervisory 
responsibilities.  He related that he was in the process of 
being divorced from his third wife and had few social 
interactions.  He denied receiving mental health treatment.  
His grooming was satisfactory, and he appeared to be anxious 
and tense, without a positive affect or loss of control.  He 
was well oriented, logical, and coherent, with a fairly 
intact memory, but his eye contact was poor.  There was no 
evidence of hallucinations or delusions.  The diagnoses were 
chronic PTSD, of a moderate to high intensity, and alcohol 
dependence.  A GAF score of 60 was assigned for sleep 
disturbance, nightmares, hypervigilance, emotional 
distancing/numbing, intrusive thoughts, guilt, and recurrent 
depression with anger.  The VA examiner noted the veteran's 
job performance and social/interpersonal interactions had 
declined during the previous few years, as his depression 
had become more significant.  

The veteran had a hearing before the undersigned VLJ of the 
Board in April 2005.  He testified that he did not receive 
treatment for his PTSD because he could not handle discussing 
his problems with other people.  His representative indicated 
he could not seek treatment as he lived in a little town 
about 50 miles from the nearest metropolitan area.  He also 
said he had stopped working for the Forest Service, doing 
permanent seasonal work as a firefighter, at the end of 
September 2004.  In other testimony he stated that, during 
his last two years at the Forest Service, he lost about 60 
days of work due to his PTSD and had to give up his 
supervisory position because he could not concentrate enough 
to handle the responsibility.  He also stated that he had 
problems sleeping, social isolation, irritability, 
memory problems, and alcohol abuse due to his PTSD.

The veteran was most recently afforded a VA examination in 
November 2005.  According to the report, his claims file, 
including the transcript of his aforementioned hearing, was 
reviewed by the VA examiner.  The veteran reported that his 
mood was mildly depressed, that his lifestyle was "barren", 
and that he had intermittent suicidal thoughts.  He 
complained of nightmares, intrusive thoughts, hyperstartle 
response, hypervigilance, increased social isolation, 
irritability, and poor sleep.  He related that he saw a 
friend once a week and some acquaintances about every two 
weeks, and that he had occasional phone contact with his 
parents.



Objective mental status examination disclosed the veteran was 
unkempt with poor hygiene.  He appeared tense and ill at 
ease, with poor eye contact and brief answers to questions.  
He was emotionally reserved, with almost no affect.  He was 
alert and oriented, with a logical thought process.  There 
was no evidence of homicidal ideation or psychoses, and his 
cognition was intact.  The VA examiner also noted his PTSD 
symptoms of social withdrawal and irritability had progressed 
markedly, whereas his survivor's guilt, hypervigilance, 
hyperstartle response, insomnia, and intrusive memories had 
remained constant.  He determined the veteran was competent 
and capable of managing his finances.

Also in the report, the VA examiner noted the veteran's 
occupational functioning had progressively declined since 
1998.  At that time, he worked seasonally for the Forest 
Service about 9 months of the year, supervising 15 employees.  
But his problems with interpersonal contact and irritability 
made it difficult for him to effectively supervise his 
employees.  So he was demoted to a foreman position, which 
only required supervising two employees until 2001, when 
increased irritability and a "tendency to 'jump all over'" 
them led to another demotion to a position without any 
supervisory responsibility, which only required working 
four months of the year.  He retired in 2004 when he became 
unable to manage this position.  He denied that his alcohol 
abuse hampered his employability or caused him to use all of 
his sick leave from 2001 to 2004.  The VA examiner indicated 
the major factors in the demotions at work were the veteran's 
increasing irritability and discomfort with interpersonal 
interaction.

The VA examiner also provided estimated GAF scores from 1999 
to 2005.  For 1999, a GAF score of 60 was assigned for 
moderate symptoms of PTSD, with the ability to supervise 
people at work.  For 2001, a GAF score of 55 was assigned for 
moderate symptoms of PTSD, without the ability to supervise 
employees.  In 2002, the GAF score remained the same, as 
there was no obvious change in functioning.  A GAF score of 
50 was assigned in 2003, though, for moderate symptoms of 
PTSD, with increased irritability which led to divorce and 
increased sick time being used at work.  A GAF score of 40 
was assigned for 2004 for serious symptoms of PTSD, with the 
veteran unable to work, unable to maintain meaningful 
interpersonal relationships, and increasingly reclusive 
behavior.  The VA examiner also observed that the veteran's 
alcohol abuse was confounding , as the symptoms of alcohol 
abuse overlapped with those from his PTSD, but that his 
functional decline was related to his PTSD symptomatology.  
The VA examiner concluded it was unlikely the veteran's 
symptoms would improve such that he could return to work.  
The diagnoses were chronic and severe PTSD and ongoing 
alcohol abuse.  A GAF score of 40 was assigned, as the 
veteran was unable work, lacked meaningful interpersonal 
relationships, had intermittent suicidal ideation, serious 
symptoms of PTSD, and indifference to personal hygiene.

According to VA regulation, a mental disorder should be 
evaluated "based on all the evidence of record that bears on 
occupational and social impairment . . . ."  See 38 C.F.R. 
§ 4.126(a) (2005).  As mentioned, the veteran's PTSD is 
currently evaluated as 30-percent disabling for the period 
from December 27, 1999 to May 19, 2003, and as 70-percent 
disabling for the period from May 20, 2003 to September 29, 
2004, under 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent disability evaluation is warranted where there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, and mild memory loss.  A 50 percent disability 
evaluation is assigned under this Code for occupational and 
social impairment due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Code 9411.



For the next higher 70 percent evaluation to be warranted, 
there must be occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  Ibid.
 
The Board has carefully reviewed the evidence of record, as 
summarized above, and finds that for the reasons and bases 
set forth below, and resolving all reasonable doubt in favor 
of the veteran, his PTSD was 50-percent disabling for the 
initial period from December 27, 1999 to May 19, 2003 (so 
more than 30 percent), but no more than 70-percent disabling 
for the subsequent period from May 20, 2003 through September 
29, 2004.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).  So his PTSD claim will be granted in part and denied 
in this other respect.

The objective medical evidence of record indicates the 
veteran's symptomatology for the period from December 27, 
1999 to May 19, 2003 included increasing irritability, social 
isolation, nightmares, and problems controlling his anger.  
He also had recurrent depression, emotional distancing, and 
survivor's guilt, as well as intrusive thoughts, sleep 
impairment, and hypervigilance.  Moreover, he experienced 
nightmares and flashbacks.

In summary, the clinical record clearly demonstrates evidence 
of the veteran's reduced functioning as a result of his 
moderate PTSD symptomatology.  The report of his November 
2005 VA examination indicates his GAF scores for this period 
were consistently in the 51 to 60 range.  And according to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM 
IV), GAF scores of 51 to 60 are indicative of moderate 
symptoms such as a flat affect or occasional panic attacks, 
or moderate difficulty in social or occupational functioning 
(i.e., few friends, conflicts with peers).  These findings 
and GAF scores correlate to a 50 percent rating under 
Diagnostic Code 9411.  See 38 C.F.R. § 4.130.

The veteran is not, however, entitled to an even higher 70 
percent rating for this initial period since the evidence 
does not show he experienced obsessional rituals which 
interfered with routine activities, or that he had 
intermittently illogical, obscure, or irrelevant speech, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
spatial disorientation, or neglect of personal appearance and 
hygiene.  Instead, he had only moderate PTSD symptoms during 
that timeframe.  He had good hygiene and was alert, 
cooperative, and correctly oriented in all spheres (to time, 
place, and person).  Also, his memory was unimpaired and his 
judgment - though not ideal, nonetheless was adequate.  
Likewise, he was able to function at his job, and there was 
no evidence of suicidal or homicidal ideation.

Furthermore, the veteran is not entitled to a rating higher 
than 70 percent for the period from May 20, 2003 through 
September 29, 2004.  He was not unemployable until September 
30, 2004, the starting date for his higher 100 percent 
rating.  So he did not have total occupational and social 
impairment prior to this date due to symptoms such as:  
grossly impaired thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting himself or others; 
intermittent inability to perform activities associated with 
daily living (including maintaining personal hygiene); 
disorientation as to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The veteran was oriented and cooperative during his VA 
examinations.  And while he was anxious and had poor eye 
contact, he remained capable of handling his 
daily activities.  Moreover, despite his social isolation, 
there is no evidence of psychosis or paranoia, and he 
continued to have some contact with friends.  He also did not 
suffer from delusions, hallucinations, or impaired thought 
processes.  Further, he experienced only moderate depression.  
His GAF score for 2003 was 50, which, according to DSM-IV, is 
indicative of serious social and occupational impairment - 
but not the total elimination of these capabilities 
altogether.  His current 70-percent rating from May 20, 2003 
through September 29, 2004, itself, contemplates serious 
social and occupational impairment.  Indeed, it is but one 
mere step below the highest possible rating of 100 percent - 
which, again, he received as of September 30, 2004 when he 
could no longer work for the Forest Service because of the 
severity of his PTSD.

Finally, the Board has considered whether the veteran is 
entitled to higher ratings for either time period at issue on 
an extra-schedular basis.  However, the Board concludes the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  There is no probative indication his PTSD 
caused marked interference with his employment prior to 
September 30, 2004 (meaning above and beyond that 
contemplated by his current schedular ratings) 
or necessitated frequent periods of hospitalization as to 
render impractical the application of normal rating schedule 
standards.  He continued to work until September 30, 2004, 
albeit with accommodation by his employer, and most 
if not all of his relevant evaluation and treatment has been 
on an outpatient basis (as opposed to as an inpatient).  So 
there is no basis for referring this case to the Director of 
VA's Compensation and Pension Service for extra-schedular 
consideration.  See, e.g., Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



One final point worth mentioning, the veteran already - in 
effect, has a "staged" rating for this PTSD as required by 
Fenderson, 12 Vet. App. at 125-26.  His initial rating has 
been increased to 50 percent, he then has a 70 percent rating 
followed by the maximum 100 percent rating.  For the reasons 
and bases discussed, this represents the steady progression 
in the severity of his PTSD, and he is compensated 
accordingly.

II.  Entitlement to a TDIU

As a result of the RO's recent January 2006 decision granting 
a 100 percent rating for the PTSD, the highest possible, 
retroactively effective to September 30, 2004, when the 
veteran last worked, his claim for a TDIU has become moot.  
He cannot have a 100 percent schedular rating at the same 
time as a TDIU.  38 C.F.R. § 4.16(a).  See also VAOPGCPREC 6-
99 (June 7, 1999), 64 Fed. Reg. 52375 (1999).  See, too, 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling 
v. Principi, 15 Vet. App. 1 (2001); Herlehy v. Principi, 
15 Vet. App. 33 (2001).

And since, by all accounts, the veteran was not unemployable 
until September 2004, he also cannot receive a TDIU for the 
period preceding his 100 percent schedular rating because 
this is the essential basis of this benefit.  38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16.  So this claim must be dismissed 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).




ORDER

A higher 50 percent initial rating is granted for the PTSD, 
for the period from December 27, 1999 to May 19, 2003, 
subject to the laws and regulations governing the payment of 
VA compensation.

The claim for a rating higher than 70 percent for the PTSD, 
for the period from May 20, 2003 to September 29, 2004, is 
denied.

The claim for a TDIU is moot and, therefore, dismissed.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


